Citation Nr: 9929973	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1992 to 
February 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for degenerative joint disease, right knee 
and assigned a noncompensable evaluation.

In the rating decision on appeal, the RO granted service 
connection for degenerative joint disease, right ankle, and 
assigned a noncompensable evaluation.  The appellant filed a 
notice of disagreement as to the noncompensable evaluation, 
and a statement of the case was issued, which included that 
claim.  In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, he specifically stated that he was 
appealing only the increased evaluation for degenerative 
joint disease, right knee.  Thus, the claim for an increased 
evaluation for degenerative joint disease, right ankle, is no 
longer on appeal.


REMAND

The appellant underwent a VA examination in April 1998.  The 
Board finds that such examination report is incomplete.  
Specifically, the VA examiner answered questions that 
coincide with a worksheet, and the worksheet has not been 
associated with the claims file.  For example, in the 
examination report, the answer to (B)(6), (B)(7), (B)(9), 
(B)(10), (C)(7), (C)(8), and (C)(9) is "Not applicable."  
The answer to (C)(3) is "Not possible."  The answer to 
(C)(6) is "No."  There is no way for the Board to know as 
to what question the VA examiner referred in his above-
referenced answers.  Thus, the RO must associate with the 
claims file the coinciding examination worksheet.

The Board is aware that the examination worksheets change 
from time to time; however, the RO must be aware that the 
Board does not have copies of the examination worksheets, and 
that such must be provided in the claims file so that the 
Board does not have to remand a claim to obtain the 
coinciding VA examination worksheet(s).

Additionally, the Board finds that the diagnosis of 
"questionable degenerative joint disease" entered by the VA 
examiner in the April 1998 examination report is 
insufficient, and that the appellant must be reexamined, to 
include undergoing an x-ray for his right knee.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
to undergo a VA examination.  X-rays of 
the appellant's right knee must be taken.  
The examination report should include 
specific measurements of limitation of 
motion in degrees.  If no limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the right knee in degrees.  At 
what ranges of motion does pain limit 
function?  Please also report passive 
range of motion in degrees of the right 
knee.  At what ranges of motion does pain 
limit function?  Grade the strength of 
the right knee.  Is there weakness?  
State yes or no and set forth your 
findings.  Is there excess fatigability?  
State yes or no and set forth your 
findings.  Is there incoordination?  
State yes or no and set forth your 
findings.  The examiner should answer 
each of the above questions separately.  
The examiner should report his findings 
in a clear, comprehensive and legible 
manner and should state upon what 
evidence in the record he bases the 
opinion.

2.  The RO must associate with the claims 
file the coinciding examination 
worksheet(s) for the April 1998 
examination and the subsequent 
examination.

3.  The RO must then readjudicate the 
appellant's claim for a compensable 
evaluation for degenerative joint 
disease, right knee.  The Board notes 
that the RO has evaluated the appellant's 
right knee under Diagnostic Code 5257, 
which contemplates recurrent subluxation 
or lateral instability in the knee.  
Although the RO evaluated the appellant's 
disability as noncompensable, there were 
no findings of recurrent subluxation or 
lateral instability in the April 1998 
examination report.  In view of these 
facts, the RO is advised to consider 
evaluating the appellant's service-
connected degenerative joint disease, 
right knee, under a diagnostic code that 
best addresses the actual impairment of 
the right knee found on the medical 
examination reports of record.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


